DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
1. 	This office action is in response to the amendment and comments submitted 7/20/2022.
2.	Claims 1, 3 and 4 have been amended. Support for claim 1 is found in Figure 6,  Support for claim 3 is found in [0030] and Figure 7 of the instant specification, and claim 4 is found in Figure 4.
4.	Claims 7 and 8 have been added; support for the claim 7 is found in [0035] and Figure 9, and support for the claim 8 is found in [0005] of the instant specification.
5. 	Claims 1-8 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US8999585B2), in view of Woon et al. (KR20150106740A, a machine translation).

	As to claim 1, Okada discloses a non-aqueous electrolyte secondary battery comprising a spiral-type electrode body (The electrode assembly of this embodiment may be formed by rolling up, [C10L61-65]) in which a positive electrode and a negative electrode are wound with a separator located there between (The porous insulating layer is interposed between the positive electrode and the negative electrode. [Abstract])	
	Wherein the electrode body has a positive electrode lead (The positive electrode lead wire (5) was resistance-welded to the connection portion for positive electrode lead wire [C13L13-15]); 
	and a second surface located on an opposite side of the first surface (The positive electrode lead wire 5  was resistance-welded to the connection portion for positive electrode lead wire 
[C13L 13-14] Fig. 3); 

    PNG
    media_image1.png
    645
    787
    media_image1.png
    Greyscale

(Okada, Fig. 3, annotated for illustration)

	Okada discloses a secondary battery comprising a spiral-type electrode body but does not explicitly teach an insulating ceramic layer on the electrode tab.
	In the same filed of endeavor Woon discloses a secondary battery of a cylindrical shape [0066], and further teaches and the positive electrode lead comprises: a metallic lead base member having a first surface joined to the positive electrode, ( The electrode current collector 300 may be formed as a positive electrode plate  [0036]… The first electrode tab 350 is connected to the electrode uncoated portion 330 formed at one end of the first electrode.  [0039]…The first electrode tab 350 may be formed of a conductive material, for example, copper, nickel, aluminum, or an alloy thereof, and another metal material having electrical conductivity may be used. [0041].
	 Woon discloses a secondary battery of a cylindrical shape [0066], and further teaches an insulating ceramic layer composed mainly of an inorganic compound (Electrode tab may be coated using fine ceramics (370) [0042]…Examples of fine ceramics include alumina ceramic. [0044]).
	The ceramic layer being formed directly on the second surface of the lead base member in at least an area facing the negative electrode via the separator (An electrode assembly including a first electrode, a second electrode, and a separator… Fine ceramics having a color may be coated on a portion of the upper and lower surfaces of the electrode tab [0013]… The electrode assembly may be classified into a jelly roll type wound through a separator between a positive electrode plate and a negative electrode plate, [0005]) 
	Where both upper and lower surfaces would provide for a second surface (as shown above in Fig. 3 of Okada) and a jelly roll type wound battery would provide for a second surface facing the negative electrode via separator.
	In particular, a jelly roll type electrode assembly, also called a wound electrode assembly, has been widely used because it is easy to manufacture, has a high energy density per weight, and can be easily stored in a can of a cylindrical battery. [0005]
	According to an aspect of the present invention by coating an insulating material having excellent thermal properties there is an effect that can reduce the risk of fire when short.[0024].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada to incorporate the coating of Woon in a wound structure to improve battery safety due to a short circuit and improve manufacturability, storage, and maintain a high energy density.

	
	As to claim 2, the rejection of claim 1 is incorporated, modified Okada discloses a bottomed cylindrical outer can that holds therein the electrode body; and (A cylindrical battery of product No. 18650 was fabricated as described below using the 
positive electrode, the negative electrode and the nonaqueous electrolyte solution which are described above, FIG. 3 shows a general vertical cross section of the nonaqueous electrolyte secondary battery. [C13L1-6]) 
	a sealing body that closes off an opening of the outer can and that functions as a positive electrode terminal (The positive electrode lead wire 5 was laser-welded to a metal filter 8a of a sealing plate 8 [C13L38-39] Fig. 3), 
	Woon discloses wherein the ceramic layer is formed while avoiding a welded portion welded to the sealing body (The electrode tab may be formed by being protruded by welding to an uncoated portion. [0018] ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada to incorporate the uncoated portion welding of Woon to improve the electrical contact between the tab and the electrode and provide for greater conductivity.

	

    PNG
    media_image2.png
    847
    863
    media_image2.png
    Greyscale

(Okada, Fig. 3, annotated for illustration)
	As to claim 3, the rejection of claim 2 is incorporated, modified Okada discloses the positive electrode lead has a first end portion located toward the sealing body, the first end portion being one lengthwise end of the positive electrode lead, and a second end portion located toward a side opposite to the first end portion, the second end portion being the other lengthwise end of the positive electrode lead (see…Fig. 3); 
	and on the second surface of the lead base member, the ceramic layer is formed additionally in the first end portion. Where Woon discloses the ceramic layer is on both sides of the tab providing a second surface and bounded by the electrode (330) and the tab (350) providing a coating extending along the electrode tab to the first end portion, see… The first electrode tab 350 may be coated on a portion of the upper and lower surfaces based on a boundary between the electrode support 330 formed on the first electrode and the electrode tab 350 protruding from the electrode support 330. have. In this case, the coating may be coated using fine ceramics 370 which is an insulating material [0042].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada to incorporate the coating of Woon in a wound structure to improve battery safety due to a short circuit and improve manufacturability, storage, and maintain a high energy density.


    PNG
    media_image3.png
    701
    1016
    media_image3.png
    Greyscale

(Okada, Figure 3, annotated for illustration)

	As to claim 4, the rejection of claim 3 is incorporated, modified Okada an upper insulation plate (9) disposed between the sealing body (8) and an electrode group (4) constituted of the positive electrode, the negative electrode, and the separator [Abstract], the upper insulation plate having an insertion hole for the positive electrode lead (see Fig. 3), wherein on the second surface of the lead base member (electrode lead wire (5), see Fig. 3),
	 the ceramic layer is formed only at two positions (fine ceramics (370)), 
	one of said two positions being in the first end portion which is located closer to the sealing body than the upper insulation plate is (see Fig. 3) 
	and the other of said two positions being located closer to the second end portion than the upper insulation plate is. (see Fig. 3) 
	As the ceramic layer is formed on both sides od the electrode lead wire (5) and extends in a lengthwise direction towards both end portions, the ceramic layer would include both positions. 

    PNG
    media_image4.png
    792
    963
    media_image4.png
    Greyscale

(Okada, Fig. 3, modified and annotated for illustration)
	

	As to claim 7, the rejection of claim 1 is incorporated, Okada discloses the positive electrode lead (5) has a base portion thereof in contact with an exposed core portion of the positive electrode (Aluminum foil having (for the current collector of the positive electrode) was prepared and coated with the mixture coating material for the positive electrode to form a coating layer over the aluminum foil except for part of the foil to which a lead wire of the positive electrode was to be connected (connection portion for positive electrode lead wire) [C12L10-17] see Fig. 3); 
	and the insulating ceramic layer extends continuously throughout the base portion of the positive electrode lead directly opposite from said contact with the exposed core portion of the positive electrode. 
	In the combination, Woon discloses The first electrode tab 350 may be coated on a portion of the upper and lower surfaces based on a boundary between the electrode support 330 formed on the first electrode and the electrode tab 350 protruding from the electrode support 330. have. In this case, the coating may be coated using fine ceramics 370 which is an insulating material [0042], and modified Okada discloses the fine ceramics (370) or insulating ceramic layer extends along the electrode tab (5) to the electrode support continuously as shown in Fig. 3.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okada to incorporate the coating of Woon in a wound structure to improve battery safety due to a short circuit and improve manufacturability, storage, and maintain a high energy density.


    PNG
    media_image5.png
    905
    1216
    media_image5.png
    Greyscale

(Okada, Figure 3, annotated for illustration)


	As to claim 8, the rejection of claim 1 is incorporated, modified Okada discloses the insulating ceramic layer adheres to the second surface of the lead base member (Where Woon teaches in the combination  the electrode tab (350)  may be coated (adhered) on a portion of the upper and lower surfaces using fine ceramics (370), corresponding to Okada’s positive electrode lead wire (5) second surface)  
	 in at least said area facing the negative electrode via the separator (see Fig. 3).

    PNG
    media_image6.png
    890
    1143
    media_image6.png
    Greyscale

(Okada, Fig. 3, annotated for illustration)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US8999585B2).

	As to claim 5, the rejection of claim 2 is incorporated, Okada discloses the 
negative electrode comprises a negative electrode core and a negative electrode 
mixture layer formed on the negative electrode core (The active material layer for the negative electrode was formed over the copper foil [C12L42-44]); 
	an exposed core portion in which a surface of the negative electrode core is 
exposed is provided on an outermost peripheral surface of the electrode body; and the exposed core portion is in contact with an inner peripheral surface of the outer can. (The negative electrode lead wire 6 was passed through a lower insulation ring 10 before the electrode assembly 4 was put into a metal closed-end case (battery case) 7. Then, the negative electrode lead wire 6 was resistance-welded to the bottom of the metal closed-end case 7 such that the negative electrode lead wire 6 was electrically connected to the closed-end case 7 [C13L24-31]) Where the lead wire 6 acts as the electrically exposed portion of the negative electrode. 
	It should be noted the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US8999585B2) as applied to claim 1 above, and further in view of Kusukawa et al. (US2012/0244423A1).

	As to claim 6, the rejection of claim 1 is incorporated, Okada discloses secondary battery but does not explicitly teach the positive electrode lead has attached thereto an insulation tape that covers the ceramic layer.
	In the same filed of endeavor Kusukawa discloses secondary battery [0002] and further teaches positive electrode current collector leads (11) are joined to the second piece (15b) of the positive electrode current collector terminal (15), and a glass tape (20) is affixed in a staking direction-wise fore-end region [Abstract] and the current collector terminal and the current collector leads are covered with an insulating layer containing ceramic particles.[0036].

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because of the amendment to the claim thus, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727